 292DECISIONSOF NATIONALLABOR RELATIONS BOARDChevron Chemical CompanyandLocal Union 369, In-ternational Chemical Workers Union.Case 19-CA-4712June 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 20, 1970, Trial Examiner Allen Sin-sheimer, Jr., issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin the unfair labor practices alleged in the complaintand recommending that it cease and desist therefromand take certain affirmative action as set forth in theattached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in this case, and finds merit in the Re-spondent's exceptions.The complaint alleged and the Trial Examiner foundthat Respondent suspended employee Dennis Brittonon March 19, 1970, in violation of Section 8(a)(1) and(3) of the Act. In our view, the record fails to establishthe alleged violation.The pertinent facts, briefly summarized, are as fol-lows:About 6:45 p.m., on March 17, 1969, Foreman Duffytelephoned Britton at home and directed Britton toreport to work at 8 p.m.-4 hours ahead of the timeBritton's regular shift hours commenced. Duffy ex-plained that he "needed" an operator to cover the joband had been unable to reach any other operator to fillthe need.' Britton refused to come in ahead of scheduleand offered no explanation for the refusal except thathis reasons were "personal," and hung up on Duffy.It is undisputed that Respondent's plant operates on a 24-hour basis andthat, in the event of absence of employees from their regular shifts or inother unanticipated economic circumstances, Respondent has customarilymet its needs for additional employees either by holding employees beyondthe end of their regular shift or by calling them to report ahead of theirregular shift time. The latter kind of overtime work is described on therecord as "call-out overtime," while the former is referredto as"holdover"overtime.Duffy then filed a written report of the incident withPlant Superintendent Shaner in which he describedBritton's conduct as rude and insubordinate. Wishingto obtain Britton's side of the story, Shaner called Brit-ton in for a conference on the morning of March 18. AtBritton's request, a union representative accompaniedBritton.While there is some disagreement over theprecise words which were used by each participant inthis conference and at the subsequent conferences onthe matter held on March 19, there is general agree-ment that: (1) The union agent took the position that,under the collective-bargaining agreement between Re-spondent and the Union, Britton has a "right" to refusea "call-out overtime" work order at will; (2) Shanerdisagreed with that position, and noted that the onlyprovision in the contract on overtime was one requiringmanagement to offer employees equal overtime oppor-tunities; (3) Shaner explained that he regarded Brit-ton's refusal of Duffy's March 17 work order to be anact of "insubordination" in the absence of an accepta-ble excuse; (4) Britton expressed the willingness toapologize to Duffy for any display of rudeness, butinsisted that he did not have to obey any supervisory"call-out overtime" order if he did not wish to do so,and that he was not obligated to explain his past refusalto obey such an order and felt no obligation to do sowith respect to any similar order in the future, because,as he put it, "it was none of the company's business."It is also apparent, however, that at these meetingswhich Respondent held with Britton and the unionrepresentative on March 18 and 19, Britton, despite hisoriginal positive assertion of an unqualified right torefuse a request for "call-out overtime," neverthelesswas reluctant to continue to press this contention on hisown initiative and desired assurance of the Union'ssupport for this position. The union stewards were notprepared to speak with finality as to the Union's posi-tion and it was not until after the Union's attorney hadbeen consulted on March 19 that the Union's position,which conformed with that earlier asserted by Britton,was definitely and finally stated. Thereafter, upon Re-spondent's inquiry, this was reasserted as his own posi-tion by Britton. Accordingly, at the conclusion of theMarch 19 conference, Shaner gave Britton a writtennotice of a 1-day suspension, indicating that it wasbased upon Britton's denial of any obligation to reportfor overtime coverage work and a written warning that"any future incidents of this or similar nature wouldresult in more serious disciplinary action."The Trial Examiner has noted in his Decision thatthe testimony of both Britton and Plant Manager Hop-kins indicates that Respondent's purposes in its con-duct of the disciplinary conferences on March 19 con-sisted first of seeking to ascertain Britton's positionwith respect to the question of Respondent's right torequire performance of "call-out overtime" work as a191 NLRB No. 53 CHEVRON CHEMICAL COMPANY293condition of employment and, second, to assure thatincidents such as that in which Britton had been in-volved would not be repeated. But the Trial Examinernevertheless made no determination as to Respondent'smotive or its asserted reason for giving Britton a 1-daysuspension. The Trial Examiner found, rather, thatwhether or not Respondent deliberately so intended, itsdisciplinary action had the necessary effect of dis-couraging membership in the Union. He based thisconclusion on a subsidiary determination that Re-spondent had so coupled its imposition of the discipli-nary suspension with theUnion'sassertion of Britton'sright to refuse overtime that Respondent had therebycreated the impression that Britton was suspended be-cause theUnionasserted his rights in the matter. Re-spondent has excepted to the affirmative findings madeby the Trial Examiner on grounds that they are notsupported by the record as a whole and has furtherexcepted to the Trial Examiner's failure to find thatRespondent would have disciplined Britton as it did,with or without the Union's intervention, so long asBritton declined to give any assurance that he wouldnot again refuse to obey a managerial overtime workorder as he did. We find merit in the Respondent'sexceptions.First of all, the record is devoid of evidence of posses-sion by Respondent of union animus. There is not ascintillaof evidence that Respondent, in respect to Brit-ton or any other circumstance, opposed or tried todiscourage union representation of its employees. WhatRespondent was seeking to discourage, so it seems tous, was an employee's attempt to arrogate unto himselfa right to determine the propriety of a managerial over-time work order and to refuse to perform the workorder until he could prevail.2 What coupling there mayhave been of the Union's position in the matter with theimposition of the suspension which resulted from thedisciplinary proceedings was attributable not to Re-spondent, but to Britton who, not at, all improperly,sought and relied upon the Union's assistance and ad-vice, and was likewise attributable to the Union, whichadvised him and supported his position. This appearsto us clearly to be the factual posture of the matter that2Contraryto the General Counsel's contention,Button's insistence onhis point of view was something more than the mere assertion of a contractclaim. For as to such a claim,the collective-bargaining contractprovidedmachinery to pursue it. Nothing in Respondent's history of dealing with itsemployees and with the Union warrants the inferencethatRespondent wasunwilling to have such claims resolved at the grievance forum or that itsought to discourage their presentation at such forum.On the contrary,there is affirmative evidence that other management actions involving over-time assignments became the subject of grievances and were resolved, withmanagement's cooperation,through the grievance-arbitration provisions ofthe contract,Here, Respondent offered Britton every reasonable oppor-tunity toexplain his defiance of a supervisor's work orderand thereby toavoid management's exercise of its right to discipline him for insubordina-tionThe General Counsel's reliance onBunney Bros. Construction Co.,139 NLRB 1516,1519, in litigating this case is, in our view, misplaced. SeeTech-Craft,Inc.,152 NLRB 1508is presented by the record. We are reluctant to believethat thiswas lessapparent to any of the parties or theirrepresentatives at theMarch 18 and 19 disciplinaryconferences. In this we find nothing which tends todiscourage union membership within the intendment ofSection 8(a)(3) and (1) of the Act.As, in the context of the record as a whole, we findno persuasive evidence that Respondent suspendedBritton for reasons proscribed by Section 8(a)(3) and(1) of the Act, as alleged, we shall dismiss the com-plaint.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR., Trial Examiner:This proceedingwas heard at Richland,Washington,on September15, 1970.The complaint herein,issued on July 8, 1970,based on acharge filed March23, 1970,alleges violation of Section8(a)(3) and(1) of theAct by virtueof the suspension of oneDennis Britton for 1 day. The issues will be more fully setforth hereafter.Upon the entire record,including my obser-vation of the witnesses and after due consideration of thebriefs filed by the General Counsel, the Charging Party, andthe Respondent,Imake the following:'FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Chevron Chemical Company, herein called the Re-spondent, is a Delaware corporation engaged in the operationof a fertilizer production plant at Finley, Washington. Duringthe past year,salesto customers located outside the State ofWashington exceeded $50,000. The Respondent admits, andI find, that it is engaged in commerce within the meaning ofthe Act.IITHE LABOR ORGANIZATION INVOLVEDLocal Union 369, International Chemical Workers Union,herein called the Union, is a labor organizationwithin themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesThe complaint alleges that on March 17 the Respondent,by its supervisor, George Duffy, telephoned to Dennis Brittonand "requested"2 that he report for work at 8 p.m. thatevening although his regular shift did not commence until'The General Counsel on October 9 filed a motion to correct the recordin certain specified respects. No opposition has been filed. I have checkedeach of the proposed corrections and find that all except the last one, No9, are correct and should be granted. As to No. 9, that should be correctedby placing quotation marks before the wordIand after the wordday.Themotion to correct the record is accordingly granted.The answer asserts he was "ordered" to report. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDmidnight. Britton declined to report ahead of his regularshift.The complaint further alleges that on or about March19 the superintendent of Respondent held a meeting withBritton and the shop steward at which Britton and the Uniontook the position that the Respondent could not require anemployee to report for work during the employee's off-hours.The complaint further alleges that at the close of this meetingtheRespondent through Shaner suspended Britton fromwork for 1 day because of the position taken by Britton andthe Union.The proof herein relates to the circumstances surroundingthe refusal by Britton to report to work and the discussionwhich occurred at certain meetings thereafter in which heand a union representative met and participated with man-agement representatives. The testimony is-fairly lengthy as toa number of matters which I shall describe only briefly be-cause I believe this case can be resolved on the basis of certainstatements made by Shaner, the plant superintendent.The Respondent was presented with a situation which re-quired skill, technical knowledge, and care to avoid certainpitfalls. I do not believe it was successful in so doing. Whenan individual employee refuses an order to report for "call-up" overtime work, thereafter contends he is not required todo so, requests that a union representative be present whenmanagement summons him for his refusal, and delegates tothe union representative the function of answering for him,management is presented with a difficult problem when itseeks to elicit an answer as to whether the individual willthereafter respond in the same manner, as distinguished from(either his) or the union's position as to hisrightto do so.When Respondent elicited a certain response, post, and thentook action, I believe it erred. There is evidence that' Re-spondent may not have intended to take a position which wasstated.Nevertheless, certain utterances were made by thesuperintendent which, in my opinion, resulted in a violation.Respondent's position is that all it was seeking in the meet-ings was to determine whether or not Dennis Britton wouldagainrefuse to come to work for "call-up" overtime if or-dered to do so and that it had a legal right to determine thisand condition its disciplinary action on Britton's responsethereto.The General Counsel claims that Respondent suspendedBritton following and because (he and) the Union had as-serted therightto refuse to come in when called.B.The FactsAt or about 6:45 p.m. on March 17, employee DennisBritton received a telephone call from Foreman GeorgeDuffy. Britton was due to report for work at midnight towork until 8 a.m. At the time he was home and about to goout.Duffy told Britton that he had unsuccessfully tried tofind two other operators with less overtime than Britton andthat he needed him to come in to report by 8 o'clock thatevening. Britton told Duffy he had personal matters to attendto and would not be able to come in before -the regular shift.Duffy told Britton he would have to come in, asserting it wasa condition of employment that Britton report prior to thescheduled shift upon demand by the Company. Britton tes-tified Duffy had referred to a "contractual agreement as acondition of employment" that he would have to report forwork. Duffy testified that he told Britton "this is a conditionof employment" that he be available as a "call-out."According to Duffy there had been a management discus-sion about the problem of call-out overtime at a supervisors'meeting, and the supervisors had been informed that it wasa condition of employment that the employees report to workwhen required for such purpose. There is no question that theplant operates 7 days a week and does require continuousattendance on the part of employees. However, there havebeen a number ofissuesin the past as to the requirementsappertaining to, rules applicable to, and procedures to befollowed as to overtime whether "holdover" or "called-out"overtime.According to uncontradicted record testimonywhich I credit, until the Britton incident, employees had beenrequested, but not ordered, to come in for call-up overtime.Britton testified that he did not feel he was obligated to comein, and he believed that the labor agreement did not requirehim to report.'Britton, at the time, had more overtime to his credit thananyone else in his classification. During the discussion withDuffy, Britton five times stated that he could not or would notcome in. According to Duffy, Brittonsaid"forget it" andhung up. Britton admitted that he hung up, denied that hesaid, "forget it," and testified he told Duffy "George, I'msorry, I will not be able to come in." Duffy obtainedsomeoneelse to do the work and reported the incident to Shaner, theplant superintendent. With respect to the matter of overtime,thereis noquestion there have been prior incidents whichresulted indiscussions,negotiation, and an arbitration deci-sion. There were also various contentions on the part of Brit-ton, the Union, and the Respondent as to who should havebeen called out and why someoneelse wasn't called out, butI do not believe these are essential to a resolution of theinstant case.The following morning when Britton reported, he receiveda call from a foreman, Coldiron, that Plant SuperintendentDave Shaner desired to see him. Britton requested that thechief steward, James Watts, be allowed to accompany'him.Shaner, Watts, and Britton then met in the plant lunchroom.According to Watts, whose testimony is essentially uncon-tradictedexceptwhere otherwise indicated, the subject of thediscussion was Britton's refusal to report for called-out over-timeas instructed by Duffy. Watts and Shaner discussedwhether or not Britton had the right not to report for the"called-out overtime," and asked Britton if he would be will-ing to apologize to Duffy. Britton agreed. At this point, Wattssaidto Shaner that an oral apology would be sufficientmethod of resolving the situation, because under the agree-ment Britton did have the right to refuse "called-out over-time." According to Watts, Shatter then said, "Well now,wait a minute, this puts a little different light on the wholething, pardon me a minute." Shaner then got up and wentinto the office where the plant manager was sitting. He cameback shortly and asked "Well, where do you under whatprovision of the agreement do you base your idea that theUnion or the man has the right to turn down overtime."Watts quoted him the Union's position. Shaner then said,according to Watts, "This puts a different light on the wholething, I will get back to you in a couple of hours." There wasevidently no further discussion and the meeting adjourned.At this meeting, therewasnomentionof any disciplinaryaction whatsoever against Britton. Shaner testified ondirectexaminationthat at thismeeting onMarch 18:.And Dennis substantially told me the same thing,that George had called him about 6:45 in the evening,thatGeorge had insisted no less than five times, thatDennis report to work on the 8 o'clock swing shift forovertimeassignment.That George had told him that itwas acondition of employment that he do show up. And'The labor agreement provides as to the distribution of overtime:ARTI-CLE 4 Section 10.Insofar as practicable, overtime work will be dividedequitably among employees within their respective job classifications " Italso contains a "Management Right" clause in art. 16, sec 1, giving manage-ment the right to direct the work force "and the assignment of employeesto jobs and allocation of work to employees." CHEVRON CHEMICAL COMPANY295he said at that time was irritated, said forget it and hungup and terminated the conversation.Q. Did you ask Britton at this meeting if he at anytime had explained to Duffy the reason for not comingin?A. Yes, I did, I askedDennisa couple of questions.I asked him to relate his conversation. I asked him if atany time during his conversation with George if he had,in fact, given George any reason for not reporting. Den-nis said no, he had not, that it wasn't any of the com-pany's business.And I asked Dennis, "Wasn't that beinginsubordinate to George?" And he said, "No, at no timeduring the conversation was I abusive, used any swearwords." All he said was that he was sorry, and "I don'thave to give George any reasons for not reporting forwork."Q.What statement did you make at the close of themeeting, the meeting of 3/19?A. Well, Jim, of course, was there and Dennis wasthere.And I told him that I would sit down and thinkabout the meeting and the incident, information I hadfrom George and his answer and give ananswer.Oncross-examination,he was asked if Watts had stated theUnion's position and responded "Yes." He was asked if heconsidered this something new and answered:A. Well, Mr. Watts told me that the union's positionwas that they would prefer or expect us to call in, or Ishould, excuse me, to hold over a man 16 hours, whichwas rather surprising to me, yes, because we had dis-cussedthis at differenttimesin negotiations and Ithought it was very specific what we would attempt todo, and that was that we would not hold a man 16 hoursunless it wasan emergency, that we would not call a manback in on a scheduled day off unless it was an emer-gency, that we would not call a man back in who hasalready worked his scheduled eight hours, to work ashorter amount of time in overtime coverage situation.Q. So that the position taken by Mr. Watts did comeas somewhat a surprise to you at your firstmeeting onthe 18th, is that not right?A. That is true.It appears from the foregoing that Watts' and Shaner'sversions differ as to the precise cause of the "surprise" on thepart of Shaner at the Union's position concerning Britton'sasserted "right" not to report. Thereseemsto be a somewhatdifferent emphasis as between the two versions. The GeneralCounselstresses"surprise" at insistence by the Union of a"right" not to report while Shiner's version indicates "sur-prise" at the reason for the assertion which to him involveda changed position by the Union with respect to the handlingof overtime.From the foregoing, it appears that something arising fromthe discussionwhich related to rights with respect to overtimecaused the adjournment of the meeting rather than acceptingthe apology and concluding the matter. The meeting ad-journed with Shaner commenting he would consider the inci-dent and give an answer sometime later. As set forth,supra,Shaner testified that during the meeting Britton admitted hehad told Duffy to "forget it" and hung up. Although Brittondenied he told Shanerhis reasonsfor not reporting were noneof the Company's business, Watts testified that Britton didtell Shaner that what he did was "none of the Company'sbusiness." According to Shaner, Brittonsaidthat he didn'thave to give Duffy any reasons for not reporting.Following the March 18 meeting, Shaner reported to PlantManager Hopkins what had occurred. Hopkins' reaction wasthat Britton should be suspended for 3 days for insubordina-tion.However, Hopkins testified that before reaching a deci-sion he called the labor relations department of the Companyin San Francisco and discussed the problem. Hopkins said thedepartment told him that the suspension should be for 1 dayinstead of 3 days. According to Hopkins, an incident reportwas prepared, but the last two paragraphs' were not typed atthat time but held to determine whether Britton's insubordi-nate conduct was deliberate or the result of a misunderstand-ing.Hopkins said he gave the incident report minus the lasttwo paragraphs to Shaner with instructions and guidelines tofollow to make sure there were no misunderstandings ormitigating circumstances. Exactly what Hopkins expected toascertain after Shaner's report of the original meeting is notclear.On March 19, a further meeting occurred at which werepresent Shop Steward Jerry Cramer since Watts was off thatday, Britton, Shaner, and Foreman John Stewart. The meet-ing commenced with Shaner handing Britton and Cramer theincident report against Britton concerning his conversationwith Foreman Duffy. Cramer and Britton read the report.Shaner asked Britton to sign it. At this point, the last twoparagraphs were not contained therein. So there was no refer-ence to suspension. Cramer and Britton took exception tocertain statements, and Cramer advised Britton not to sign it.Britton refused to sign the report. According to Cramer, headvised Shaner that the Union "felt that a man's home is hisprivate life and that he doesn't have to come in." Accordingto Shaner, whenever he tried to ascertain from Brittonwhether there was a misunderstanding or whether Brittonwould do it again, he received no response from Britton wholooked at Cramer. Shaner said he accordingly assumedCramer was Britton's spokesman. Cramer testified that inresponse to his statement of the Union's position, Shaner said"If the Union takes the position that Dennis Britton canrefuse overtime when called at home I am going to add aday's suspension to this report."5 According to Cramer hetold Shaner, "Gee, this is unfair labor." Shaner thought fora minute and said, "Aw, forget it, just forget it," Cramer said"I'm going to forget it" and Shaner turned to him and said,"I still want your position." Cramer testified he then said, "Ican't make the decision for the Union. I will have to get ananswer." Cramer and Britton then went out to make a phonecall to Chief Steward Watts. Cramer informed Watts of Sha-ner's statement about suspending Britton for 1 day if theUnion's position was that Britton had the right to refusecalled-out overtime.Watts did not desire to take a positionwithout first consulting the union attorney whom he called.Shaner was questioned by the Trial Examiner about theabove-claimed statement as to suspending Britton, and tes-tified as follows:TRIAL EXAMINER You are talking now about Den-nis.My question is related to this question which I willrepeat again, whether you made a statement such as orlike it, "if the union wouldn't agree that the company hasthe right to have a man come in when called, then I willsuspend Dennis for one day."THE WITNESS I don't recall saying it exactly like that,sir.Which referto reading and discussing the report and the incident andthen specifies a 1-day suspension.5Britton on direct examination testified that Shaner said, "If the Uniondoesn't agreewith the Company that the Company has the rightto insista man come in when called," then he would suspendhim for 1 day 296DECISIONSOF NATIONALLABOR RELATIONS BOARDDid you make any statement likethat?THE wrrNESS.Imay have,yes.[Emphasis supplied]TRIAL EXAMINER: What did you say?THE WITNESS:During our meeting prior to, this is ameeting ofthe 19th,priorto Jerrymaking his phone call,and I couldn't get an answer from Dennis and I askedJerry what theunion's position may have been at thistime.TRIAL EXAMINER: What did he say?THE WITNESS: And Isaid it depends on what Dennis'answer isor what theanswer is as to what discipline Mr.Britton is going to receive, whether it may be a one-daysuspension or incidentreport withoutsuspension.After Cramerand Brittonhad called Watts, theyreturnedto thelunchroom and there is a conflictat thispoint as towhat occurred.Accordingto Cramer and Britton,Cramertold Shanerthat Wattswould phone him later in the morningand relatethe Union's positionand themeeting terminated.AccordingtoRespondent witnesses Shaner and Stewart,Britton was notified he was suspended after Cramer and Brit-ton returnedto thelunchroom after placing the phone calland after Cramer had told Shaner thatthe Union's positionwas that Britton had the right to turn down"called-out"overtime.Britton and Cramer contend that Britton wasn'tnotified he was suspended until subsequently when they wereleaving an office after cashing some meal tickets at which timeShaner came out of his office and told Cramer that Watts wason the phone. According to Cramer,Wattstold him that theunion attorney advised Watts that theUnionshould maintainthe position that the employee had the right to refuse called-out overtime.Accordingto Britton and Cramer,at this pointShaner asked Cramerfor theUnion position,and Cramertold him it was the Union's positionthata man and Mr.Britton had the right to refuse overtime when called at home.Shaner then turned to Button and asked him if that was hisposition and Britton said,"I go along withtheUnion."Shaner then told Britton that he was suspended for 1 day andwould haveto addthe suspension to the incident report.Wattstestified that he talkedto Shaneron the phone afterspeaking to the Union's attorney and that he told Shaner, "Itismy understandingthat if the Uniontakes the position thata man has the right to turn down called-out overtimethat youare going to suspend Dennis Britton if he agrees with theUnion"and that Shaner respondedtoWatts "Thatis abso-lutely right, that is our position."Shaner stated that Britton was suspended in the lunchroomat the closeof themeeting. Shaner testified:Well, up,to this time,I had not received any answer fromDennis.And when Jerrycame back from his phoneconversation,he said,"Thisis going tobe theunion'sposition,I think."And Itold him at that time, wouldDennis again,I posed the question to Dennis,"Wouldyou, given the same set of circumstances,would yourefuse to come in as you did on the nightof the 17th?"And this isthe reason we gave him the suspension.'Withrespect to the call fromWatts,Shaner testified thatWatts simply asked Shanerif they didn'thave the problem,and Shaner replied,"Yes," and when asked by Watts whathad happened,Shaner told Watts that hehad suspendedBritton forI day.Shaner said he then went out to get Cramer.Stewart,who was at the March 19 meeting in the lunchroom,testified:6Shaner added that he said"If this is your position that you would dothe same action again, then I am giving you a one-day suspension."Shanerbelieved Britton said "If this is going to be the Union's position,then it willhave to be my position."... And finallyMr. Shaner asked"Jerry" if hecould getan answer.And "Jerry"said,"Well,what do youmean?" And Dave said, "I would like an answer to thisquestion.So I amgoing torefer to younow, what is theunion's positionon Mr.Britton's attitude. "He said, "Iwould like to get an answer from somebody so that Iwould know whatto do, how tohandle this." [Emphasissupplied].Somewhere in the conversationMr. Cramersaid, "Now wait a minute Paul, you are stepping on thegrounds of an unfair labor charge." Dave said, "No, Idon'tthink I am. All Iwant is an answer so I know howto handle this."And it was kicked back and forth andMr. Cramersays, "Well,may I have an adjournment? Iwould like to make a phone call."Mr. Shaner grantedit.Mr.Britton and Mr. Cramer went into the shippingforeman's office, made a phone call,come back and Mr.Shaner asked them again,what was their position.Jerrysays,"Theunion's position is that Dennis had the rightto refusethe overtime. "Dave asked Dennis againwhathis position was.Dennissays,"If thatis the union'sposition thatismyposition."Dave said,"Thank you, youhave one day's suspension." He said,"Iwill take this,"that isthat report, "up to the office and have the com-ments put on the bottomthat thisdid result in suspen-sion."And that isall I know.They walkedout. [Empha-sis supplied].Shaner testified on cross-examination:Q. All right.I will ask you again.When Mr. Cramercameback from thephone conversation that he had, heand Dennis returnedto thelunchroom,it is your tes-timony-and Mr. Cramer said that he thought it was theunion's positionthatDennis could refuse the overtimeand that Dennis saidthathe was going to agree withwhatever the union's position was, and it was at thatpoint that you told him of his one day's suspension?A. Yes, thatiswhen I gave him the one day's suspen-sion.I asked Dennis again;It is evidentthat Brittonwas suspended and the suspensionaddedto theincident report following Cramer's statement ofthe union position as to therightto refuse overtime whichBritton adhered to. I do not consider that it made any differ-ence whether this occurred in the lunchroom as testified toby Stewart and Shaner,or later as testified to by Britton andCramer.No matter whichtime is correct'I am creditingBritton and Cramer supported by Shaner's admission,supra,on examinationby theTrial Examiner,and by the referencein Stewart's testimony to "theUnion's position" that Shanerpredicated or gave the appearance'of predicating the suspen-sion on the Union's assertion of Britton's rightnot to report.Also tobe noted in connection with the testimony of Brit-ton is the following:So we went in and Mr. Cramer talked to Watts on thetelephone.I assume it wasWatts.After speaking on thetelephoneMr. Shaner asked Mr. Cramer what theunion'spositionwas and Cramer told him that theunion's postition was the company didn't have the rightto insist a man come in. Mr.'Shaner turned to me andasked me what my position was. I told him I would haveto go alongwith theunion.At that timehe told me thatI was suspended for one day starting tomorrow, the nextday.It appears from the foregoing that the Respondent wasseeking to obtain Britton's position, and from Hopkins' tes-timony, thatRespondent was seeking to assure that the inci-'If a finding were necessary as to this I would be inclined to credit Brittonand Cramer as to the time,since it is evident that Cramer was not preparedto take a definitive position during the lunchroom meeting. CHEVRON CHEMICAL COMPANYdent would not be repeated.Respondent's contention andversion is that it was endeavoring to have Britton commithimself as to his not refusing to work when called in. Inessence, Respondent's view is that an employee is expected towork and then protest the matter of his right under the agree-ment or practice.The latter is the customary approach toindustrial relations.Normally an employee performs the jobassigned and protests the order to do so as a grievance. Thedifficulty with the Respondent's position,as I see it, is that,whatever it may have been trying to do, that in the processthereof, as set forth above in the testimony of Cramer, Brit-ton,Watts,and Shaner in part, that the Respondent throughShaner proceeded to couple the matter of Britton's refusal towork if ordered to come in on called-up overtime with theUnion's position as to his right to so refuse.Respondent thenproceeded to suspend Britton following the Union's assertionthat Britton had a right not to come in, with both the Unionand Britton adhering to the Union's position.As previouslyset forth,the foregoing involves three possible situations: (1)Britton's refusing to come in as such,(2) Britton'sassertionofa right not to have to comein asdistinct from his refusal tocome in,and(3) theUnion's assertion of his right as anemployee not to come in.The sequence of events and tes-timony above all point to a coupling of what may have beenintended as a position with respect to claimed insubordina-tion by Britton with the Union's assertion of his rightas anemployee.These include the absence of discussion of disci-pline at the first meeting on March 18;omission of suspensionin the initial presentation of the incident report; an indicatedambiguity in the incident report itself'as to"obligationtoreport"versus"rightto insist"on his reporting under par-ticular circumstances;the repeated reference to "union posi-tion"in the testimony of all witnesses;the specific testimonyof Watts, Cramer,and Britton as to Respondent's condition-ing the suspension of the Union's position which is furthersupported by Stewart's testimony concerning Shaner's refer-ence to union position;and Shaner's admission in questioning8The incident report reads as follows: At 8 a.m., 3-18-70, a discussionwas held with this employee.For reason of possible misunderstanding as toan employee'sobligation to report for workfor overtime coverage when allother avenues of obtaining qualified and available personnel were exhausted.It was apparent from this discussion that there was no misunderstandingon the part of the employee even though he was aware he was the onlyqualified available man within classification to provide the shift coverage.This employee felt the Companydid not have the right to insistonhisreporting for the overtime work.This waspartially based on the fact he wasthe high man on the overtime list at this point in time.By years of past practicethe Company hascanvassed allqualified availa-ble employees in respective job classificationto obtain call out overtime shiftcoverage.On occasion when this overtime coverage was refused by allqualified available employees in the respective job classification,the over-time was assigned to another available qualified employee by upgradingfrom a lower classification Also, by past practice,when there was no loweravailable qualified classified employee and all qualified available employeesin the respective classification had refused overtime, the assignment wasmade to the low overtime man in the classification to be covered and theseemployees have reported for work.The current Articles of Agreement,Article 16,provide management withtherights to the assignment of employees to jobsand allocation of work toemployees. It also provides for the call out of employees and compensationfor the work performed under these circumstances as set forth in Article 4,Sec. 4.This incident report was read and discussed with the employee on3/19/70 to again determine if there was any misunderstanding on the partof employee as tohis obligationto report for overtime coverage work. Asa result of this discussion,itwas found there was no misunderstanding, theemployee's position remains unchanged from the above.This being the case, Britton is being suspended one day without pay,effective 3/20/70 Any further incidents of this or of similar nature willresult in more severe disciplinary action. [Emphasis supplied]297by the Trial Examiner,supra,that he "may have, yes" condi-tioned the suspension on the union's taking a position thatBritton could refuse overtime.Whether it was intended or not,it is evident and I find thatthe Respondent caused Britton,Cramer, and Watts to believethat the suspension of Britton was the result of the Union'sassertion of his rightas an employeenot to come in. Thesuspension,therefore,would have the effect of discouragingmembership in the Union.'It also would restrain and coerceBritton and other employees in the exercise of rights guaran-teed in Section 7 of the Act in violation of Section 8(a)(1). Theforegoing would be true whether or not the Respondent actu-ally intended to take the action because of the Union's asser-tion of the right of an employee not to come in. Accordingly,the Respondent, by suspending Britton,and adding the sus-pension to the incident report,violated Section 8(a)(3) and(1), and I so find.In this light, I do not consider it necessary to reach aconclusion as to what Respondent intended to do whetherdeliberately or inadvertently through its coupling of severalmatters. The General Counsel asserts that it clearly intendedto suspend him because of the Union's assertion of his rightnot to come in and that he wouldn't have been suspended ifthe Union hadn'tmade such assertion.There is good groundto make such an argument in view of the fact that the suspen-sion wasn't raised at the initial meeting,the adjournment ofthat meeting following the asserted differences as to handlingof overtime,the fact nothing was said about suspension evenon March 19 until after the Union's position was asserted, theindicated ambiguity of the incident notice,and all of thetestimony set forth,supra,as to the statements made byShaner.As stated earlier,great skill is required to differentiatebetween dealing with the discipline of an individual and witha union where there is involved a claimed right either as acondition of employment or under a contract.In this case, Ihave found and concluded Respondent suspended Brittonunder circumstances which could cause Britton,Watts andCramer to believe that such was because of the Union's asser-tion of the right of an employee to refuse to come in to work.I have also found that, under these circumstances,the actionby Respondent of suspending Britton and adding the suspen-sion to the incident report10 was in violation of Section 8(a)(3)and (1) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent,set forth in section III, above,occurring in connection with the operations of RespondentEmployer described in section I, above, have a close, inti-mate,and substantial relation to trade, traffic, and commerceamong the several States,and the unfair labor practices al-leged to have occurred tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.SeeRadio Officers Union, AFL v. N..L.R.B.,347 U.S. 1710Nothing,herein, is intended to imply that Britton was correct in refus-ing to report when called upon to do so Nor that a penalty,therefor, wouldbe improper.The General Counsel did not question the incident report butonly the suspension resulting from positions asserted by the Union andBritton and the response of ShanerNor have I madeanyfinding as to the right of Respondent or an employerto require an employee to work in a given situation pending disposition ofa grievance he may have with respect thereto. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, it will be recommended that Respondentbe required to cease and desist therefrom.I shall also recommend the following affirmative actionnecessary to effectuate the policies of the Act: That Respond-ent strike from the incident report the last two paragraphsthereof and accordingly remove the suspension of Britton andthat Respondent further make Britton whole by payment tohim of 1 day's pay with interest at the rate of 6 percent perannum from the date of the suspension.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.Respondentis an employerengaged in commerce and ina business affecting commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By suspending Dennis Britton under the circumstancesset forth above, Respondent discriminated in regard to thehire and tenure of employment of Dennis Britton to discour-age membership in a labor organization in violation of Sec-tion 8(a)(3) and (1) of the Act.4. By suspending Dennis Britton under the circumstancesset forth above, Respondent restrained and coerced Brittonand other employees in the exercise of rights guaranteed inSection 7 of the Act in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]